Citation Nr: 0023071	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple scars of 
the scalp.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for right hip 
disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for acne with residual 
scars.

7.  Entitlement to service connection for plantar warts of 
the right foot.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 1998, a statement of the case was issued in 
December 1998, and a substantive appeal was received in 
December 1998.  

Additional claims of entitlement to service connection for 
scars of the right ring finger, facial scars and residuals of 
a fracture of the right ankle were also initially denied, and 
the veteran initiated an appeal as to those issues.  However, 
service connection for these disabilities was subsequently 
established by rating decision in December 1998.  As the full 
benefit sought (service connection) was granted, these issues 
are not in appellate status. 


FINDINGS OF FACT

1.  The claims file includes a medical diagnosis of scalp 
scars and competent evidence of inservice incurrence and a 
nexus to an inservice injury. 

2.  There is no impairment of earning capacity attributable 
to any scalp scars. 

3.  The claims file does not include a medical diagnosis of 
PTSD.

4.  The claims file does not include medical evidence of a 
nexus between the veteran's active military service and low 
back disability, right hip disability, right knee disability, 
acne with residual scars, or plantar warts of the right foot.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for scars of the scalp is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  Disability related to scars of the scalp was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999); Allen v. Brown, 7 Vet.App. 439, 444 (1995).

3.  The veteran's claims of entitlement to service connection 
for PTSD, for low back disability, for right hip disability, 
for right knee disability, for acne with residual scars, and 
for plantar warts of the right foot are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


Service Connection for Multiple Scalp Scars

With respect to the issue of service connection for multiple 
scalp scars, the Board notes that the service medical records 
indicate that the veteran suffered facial lacerations from 
the July 1965 motor vehicle accident.  However, service 
medical records do not reference any injuries to the scalp, 
and one service medical entry refers to no cranio cerebral 
trauma.  However, it would not be unreasonable to assume that 
there very well could have been lacerations to the scalp as 
well.  At any rate, the veteran's assertions regarding injury 
to the head are accepted as true for well-grounded purposes.  
King.  It appears also that the November 1997 VA examination 
resulted in a diagnosis of scars of the scalp.  Under the 
circumstances, the Board finds the veteran's claim to be 
well-grounded.  38 U.S.C.A. § 5107(a).  Further, in view of 
the fact that the veteran has been afforded two VA 
examinations in connection with the scar claim, the Board 
finds that the duty to assist the veteran has been met.  

Nevertheless, the November 1997 VA examination describes any 
scars of the scalp as having either faded away or not being 
able to be seen due to the veteran's thick hair.  At that 
time, no symptoms or limitation of function attributable to 
any scars of the scalp were reported.  Moreover, no scalp 
scars were noted on the veteran's January 1999 VA 
examination, and photographs taken at that time show only the 
thick hair referred to by the November 1997 examiner.

Although the Board has found the veteran's claim to be well-
grounded, under the well-grounded analysis, the truthfulness 
of the evidence is presumed.  However, in turning to the 
merits, the Board must weigh the evidence.  With regard to 
the existence of a disability, it should be noted that the 
United States Court of Appeals for Veterans Claims 
("Court") has indicated it will rely on the definition of 
disability contained in 38 U.S.C.A. § 1701(1), which states:  
"The term 'disability' means a disease, injury, or other 
physical or mental defect."  See Allen v. Brown, 7 Vet.App. 
439, 444 (1995).  However, the Court appears to have limited 
this definition of disability for compensation purposes (as 
opposed to medical treatment purposes) "to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself."  Allen, 7 
Vet.App. at 448 (emphasis added).  See also 38 C.F.R. § 4.1 
(disability ratings reflect "average impairment in earning 
capacity").

In the veteran's case, the medical and photographic evidence 
of record indicate that any scalp scars which exist are 
essentially invisible, and there is no complaint of any other 
residuals associated with the scars, such as pain, 
tenderness, swelling or other non-visible manifestations.  
Accordingly, the Board concludes that no evidence of 
impairment of earning capacity to warrant a merits finding of 
a current disability related to multiple scalp scars and that 
the preponderance of the evidence is against a finding of 
entitlement to service connection for scars of the scalp.  

Service Connection for PTSD

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  

Despite the veteran's claim, the claims file does not include 
a medical diagnosis of PTSD.  In fact, a VA examination in 
November 1997 failed to result in a medical diagnosis of PTSD 
or any acquired psychiatric disability.  Although a 
personality disorder was diagnosed, personality disorders are 
not disabilities for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  Without a medical diagnosis of current 
disability, the veteran's claim is not well-grounded.  The 
Board hereby informs the veteran that to well ground his 
claim there must be a medical diagnosis of PTSD and medical 
evidence of a nexus to service. 

Service Connection for Lumbosacral Strain with Degenerative 
Changes, Right Hip Strain with Degenerative Changes, Right 
Knee Strain with Degenerative Changes, Acne with Residual 
Scars, and Plantar Warts of the Right Foot

The record does include medical diagnoses of current low 
back, right hip and right knee disorders with degenerative 
changes.  There are also medical diagnoses of acne with scars 
and a plantar wart on the right foot.  The well-grounded 
requirement of a medical diagnosis of current disability has 
therefore been met with regard to these issues.  Caluza.  As 
already noted, the veteran's assertions of inservice 
incurrence are accepted as true for well-grounded purposes.   

However, after reviewing the evidence above, the Board 
observes that there is no competent (i.e., medical) evidence 
suggesting that any of the veteran's currently diagnosed 
orthopedic conditions, his acne, or his plantar wart are 
related to or otherwise had their origin during his period of 
active naval service.  Moreover, there is no medical evidence 
of a continuity of symptomatology since service for any of 
the claimed conditions been demonstrated.  

None of the claimed conditions were noted in service medical 
records, and none of the veteran's private medical care 
providers have indicated that any of the conditions they have 
treated are related in any way to the veteran's active 
service.  The earliest private treatment records provided, 
from February 1988, refer to low back pain the "cause" of 
which is described as the veteran bending over crawling off a 
ladder after having driven a long distance.  No treatment or 
reports of symptoms are shown for the more than 20 years 
intervening between this treatment and the veteran's release 
from active naval service in 1965.

The veteran has claimed that his orthopedic conditions are 
related to the 1965 in-service automobile accident and that 
his plantar warts are related to a skin condition of the foot 
contracted during service which he describes a jungle rot.  
However, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno, 6 Vet.App. at 469.  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, 
since he has no medical expertise, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the origin or development of his conditions.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  In 
the absence of medical evidence of a link or nexus to 
service, the veteran's claims of entitlement to service 
connection for lumbosacral strain with degenerative changes, 
right hip strain with degenerative changes, right knee strain 
with degenerative changes, acne with residual scars, and 
plantar warts of the right foot are not well grounded and 
must be denied on that basis.


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

